322 So.2d 279 (1975)
STATE of Louisiana, DEPARTMENT OF HIGHWAYS, Plaintiff-Appellant,
v.
Reubin HAMMONS et al., Defendants-Appellees.
No. 12738.
Court of Appeal of Louisiana, Second Circuit.
November 6, 1975.
*280 Robert L. LeDoux, Bernard Malone, Jr., D. Ross Banister, William W. Irwin, Jr., Jerry F. Davis, John F. Sorli, Johnie E. Branch, Jr., Baton Rouge, Jack C. Fruge, Sr., Ville Platte, for plaintiff-appellant.
Holloway, Baker, Culpepper & Brunson by Herman Castete, Jonesboro, for defendants-appellees.
Before PRICE, DENNIS and MARVIN, JJ.
PRICE, Judge.
For the reasons assigned in the opinion of this Court this day handed down in State of Louisiana, through Department of Highways v. Coblentz, reported in 322 So. 2d 276, the judgment appealed from in this case is amended to reduce the fees awarded to the expert witnesses as follows:


O. L. Jordan          $650
H. L. Bass            $650
John Walker           $450
Richard Crawford      $125

The fee of Lavelle Nunn is disallowed as there is no authority for taxing the costs of photographs against the expropriating authority. State, through Department of Highways v. United Pentecostal Church of Hodge, 313 So.2d 886 (La.App. 2nd Cir. 1975).
The judgment as amended is affirmed.
DENNIS, J., concurs and assigns reasons.
DENNIS, Judge (concurring):
I concur for the reasons assigned in State of Louisiana, Department of Highways v. DeJean, La.App., 322 So.2d 265, decided this day.